Appeal and cross appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered June 7, 2013. The order, among other things, denied the motion of defendant Lee Luong for summary judgment and denied the cross motion of plaintiffs for summary judgment.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs.
Same memorandum as in Faison v Luong ([appeal No. 1] 122 AD3d 1268 [Nov. 14, 2014]).
Present — Scudder, EJ., Peradotto, Carni and Valentino, JJ.